DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,337,335 in view of Jertson et al. (US Patent Application Publication No. 2012/0286114). Both the instant application and patent ‘335 disclose similar structures for monitoring a golf swing that comprises the use of a swing measurement device that has one or more accelerometers, wherein the swing measurement device is coupled to a golf club and the method steps are obvious method steps that would obviously will be performed when monitoring a golf swing. The ‘335 patent discloses the swing measurement device and the cellular telephone as separate entities while the instant application discloses a mobile telephone that combines all features of the patented case. The use of a mobile telephone that has accelerometers and the placement of the telephone of a golf club is not a new concept and Jertson is one example of reference that teaches this concept (see Figure 11 and the claims). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing to modify the '335 patent by combining the accelerometers in the mobile telephone and attach the telephone on a golf club shaft as taught by Jertson so that the cost of manufacturing the product will be reduced since a separate swing measurement device will not be needed. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,430,770 and claim 1 of U.S. Patent No. 9,566,495 in view of Jeffery et al. (US Patent Application Publication No. 2013/0150121).
Both the instant application and patents ‘770 & ‘495 disclose similar structures for monitoring a golf swing that comprises a cellular telephone that has one or more accelerometers, the structures used are similar. The ‘770 & ‘495 patents discloses the telephone as being coupled to the forearm or wrist of the user while the instant application discloses the telephone as being coupled to a golf club. Attaching or coupling a monitoring device at different location including on a golf club or other sport devices and also coupling a monitoring device on the user body or hand is not a new concept and Jeffery is one example of reference that teaches this concept (for example see paragraph 60). It would have been obvious to one of ordinary skill before the effective filing to attach the monitoring device of the ‘770 patent on a golf club or on the user’s hand since doing so is a known alternative coupling location that would provide similar motion analysis. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,808,114 in view of Jeffery et al. (US Patent Application Publication No. 2013/0150121). 
Both the instant application and patent ‘114 disclose similar structures for monitoring a sport swing that comprises a cellular telephone that has one or more accelerometers, most of the method steps are very similar to each other. However the patent is a method for monitoring a tennis swing while the instant application discloses the invention is to monitoring a golf swing. The use of a swing monitoring telephone device in multiple sports such as golf, baseball, hockey, tennis and so on is not a new concept and Jeffery is one example of reference that teaches this concept (see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing to implement the teaching of patent ‘114 in a golf club sport in order to customize fitting of sport equipment to an athlete as discussed in the abstract of Jeffery.  

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9975001. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose similar structures including a mobile telephone coupled to a golf club having accelerometer and a program that monitors, collect analyze and output information related to a golf swing.

Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10799757. This is a statutory double patenting rejection. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose similar structures including a mobile telephone coupled to a golf club having accelerometer and a program that monitors, collect analyze and output information related to a golf swing.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11173340. Although the claims at issue are not identical they are very similar, they are not patentably distinct from each other because both disclose similar structures including a mobile telephone coupled to a golf club having accelerometer and a program that monitors, collect analyze and output information related to a golf swing. For example, regarding claim 1. the only thing missing from this independent claim of the instant application is that the expression “as the mobile telephone swings” which is used in claim 1 of the instant application is missing from patent ‘340. Dependent claims 2-10 of the instant application are identical. Regarding independent claim 11 of the instant application, the only difference between the claim and claim 11 of the ‘340 patent is the expression “golf”. Dependent claims 12-20 of the instant application are identical to claims  12-20 of patent ‘340.




Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NINI F LEGESSE/           Primary Examiner, Art Unit 3711